Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1 and dependent claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-6 and 11-13, previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradford F. Fritz on 6/2/22.

The application has been amended as follows:

1. (Currently Amended) A display device comprising: 
a display panel; 
an inner plate disposed at a rear surface of the display panel; and 
a back cover disposed at a rear surface of the inner plate, 
wherein the back cover comprises: 
a first plate disposed on the rear surface of the inner plate, 
a second plate spaced apart from the first plate so that the second plate faces the first plate, 
a plurality of first connectors connecting the first plate and the second plate, 
a plurality of hollow holes formed between the first plate, the second plate, and the first connectors, and 
a reinforcing bar removably inserted only into one hollow hole or some hollow holes among the plurality of hollow holes, 
wherein the display device further comprises: 
a side panel configured to cover an outer end of the back cover and an outer end of the display panel, and 
wherein the side panel comprises: 
a first panel forming an external portion of the display device and disposed at side surfaces of the back cover and the display panel,
a second panel bonded to the display panel and an upper surface of the back cover while protruding from the first panel, 
a coupler protruding from the first panel so that the coupler is inserted into a fixing hole formed at one of the first connectors, and
a coupling head formed at an end of the coupler to have a size greater than a size of the fixing hole. 

Rejoin withdrawn claims 2-6 and 11-13
Claims 7-9: (canceled)
Allowable Subject Matter
Claims 1-6, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a reinforcing bar removably inserted only into one hollow hole or some hollow holes among the plurality of hollow holes, wherein the display device further comprises: a side panel configured to cover an outer end of the back cover and an outer end of the display panel, and wherein the side panel comprises: a first panel forming an external portion of the display device and disposed at side surfaces of the back cover and the display panel, a second panel bonded to the display panel and an upper surface of the back cover while protruding from the first panel, a coupler protruding from the first panel so that the coupler is inserted into a fixing hole formed at one of the first connectors, and a coupling head formed at an end of the coupler to have a size greater than a size of the fixing hole, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Chung (US 10845634 B1) in view of Park (CN 104373864 A), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841